DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “fewer bits than a mantissa in a normal-precision” in claims 5, 7, 13, and 18 are a relative term which renders the claim indefinite. The term “fewer bits than a mantissa in a normal-precision” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zoph (US 20190251439 A1) and in view of Majumdar (US 20190042945 A1).
Regarding to claim 1, Zoph discloses a computer-implemented method (Fig. 1; [0022]: neural architecture search system; [0023]: the neural architecture search system 100 obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network), comprising:
generating, by way of a recurrent neural network (RNN), hyperparameters for a child neural network ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture for the child neural network; Fig. 1; [0038]: the controller neural network 110 is a recurrent neural network, i.e. RNN; [0039]: generate an output for the time step that defines a score distribution over possible values of the hyperparameter at the time step; generate a respective score for each of multiple possible values for the stride height hyperparameter), the hyperparameters comprising model topology parameters and quantization parameters for an artificial neural network (ANN) ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture, i.e. topology, for the child neural network; [0028]: a different hyperparameter of the architecture, i.e. topology, of the child neural network; the values, i.e. quantization, of the hyperparameters in a given output sequence define an architecture for the child neural network; [0045]: hyperparameters define the connectivity between the layers in the child neural network, i.e. topology; [0047]: a skip connection hyperparameter; [0051]: hyperparameter values for the convolutional neural network layers in the child neural network; [0069]: the performance metric; [0072]: moving average of previous architecture accuracies);
configuring the child neural network according to the hyperparameters ([0033]: output architecture data 150 that specifies the architecture of the child neural network, i.e., data specifying the layers that are part of the child neural network, the connectivity between the layers, and the operations performed by the layers);
training the child neural network on a training data set ([0032]: generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0033]: train the trained instance of the child neural network that had the architecture; Fig. 3; [0068]: the system instantiates a neural network having the architecture defined by the output sequence and trains the instance on the received training data to perform the particular neural network task using a conventional machine learning training technique);
following training of the child neural network, computing one or more metrics for the child neural network (Fig. 3; [0069]: the system evaluates the performance of the corresponding trained instance of the child neural network on the particular neural network task to determine a performance metric for the trained instance on the particular neural network task); and
performing reinforcement learning to train the RNN to generate second hyperparameters for a second child network using the one or more metrics as a reward signal for the RNN ([0005]: train a controller neural network through reinforcement learning; Fig.1; [0023]: obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network; [0031]: the system 100 can train the controller neural network 110 to generate output sequences that result in child neural networks; [0032]: the system 100 can select the architecture that performed the best on the validation set 104 as the final architecture of the child neural network or can generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0071]: generate output sequences that result in child neural networks having increased performance metrics using a reinforcement learning technique), the second hyperparameters comprising second quantization parameters ([0024]:  for each network input, a respective target output that should be generated by the child neural network to perform the particular task; [0030]: during an iteration of the training procedure, the system 100 generates a batch of sequences 112 using the controller neural network 110 in accordance with current values of the controller parameters).
Zoph fails to explicitly disclose a second child network.
Majumdar teaches a second child network ([0013]: more secondary neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph to include a second child network as taught by Majumdar. The motivation for doing so would have been to train one or more secondary neural networks; to quantize a neural network with machine learning; to train a primary, deep neural networks (DNNs) via a hardware accelerator; improve the policy by adjusting parameters, weights, biases, and scalar multipliers as taught by Majumdar in paragraphs [0013], [0028], and [0065].

Regarding to claim 2, Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the model topology parameters define a number of filters for the ANN (Zoph; Fig. 2A; [0043]: the hyperparameters that define the operations performed by the layer are the number of filters of the layer; [0044]: the number of filters).

Regarding to claim 3, Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the model topology parameters define a number of layers for the ANN (Zoph; [0023]: the architecture defines the number of layers in the child neural network; [0041]: the number of layers to be included in the architecture defined by a given output sequence; Fig. 2A; [0042]: a hyperparameter of convolutional layer N−1 of the child neural network; [0045]: hyperparameters defining the connectivity between the layers in the child neural network).

Regarding to claim 4, Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the quantization parameters define a bit width for a mantissa for storing activation values generated by layers of the ANN (Majumdar; [0015]: an N-bit mantissa storing an integer value; a 16-bit mantissa and 5-bit exponent; [0033]: adjust the parameters of the activation function; [0034]: tensors in the primary neural network, such as weights, activations and deltas; overflow prevention and maximum absolute values of the mantissa; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).

Regarding to claim 6, Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the quantization parameters define a bit width for a mantissa for storing weights for the ANN (Majumdar; [0015]: an N-bit mantissa storing an integer value; a 16-bit mantissa and 5-bit exponent; [0034]: tensors in the primary neural network are weights, activations and deltas; overflow prevention and maximum absolute values of the mantissa; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).

Regarding to claim 8, Zoph in view of Majumdar discloses the computer-implemented method of claim 1, wherein the one or more metrics comprise one or more of accuracy, inference time, or cost (Zoph; [0069]:  the performance metric is an accuracy of the trained instance on the validation set as measured by an appropriate accuracy measure).

Regarding to claim 10, Zoph discloses a computer-implemented method (Fig. 1; [0022]: neural architecture search system; [0023]: the neural architecture search system 100 obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network), comprising:
generating, by way of a recurrent neural network (RNN), hyperparameters for a child neural network ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture for the child neural network; Fig. 1; [0038]: the controller neural network 110 is a recurrent neural network, i.e. RNN;  [0039]: generate an output for the time step that defines a score distribution over possible values of the hyperparameter at the time step; generate a respective score for each of multiple possible values for the stride height hyperparameter), the hyperparameters comprising quantization parameters for an artificial neural network (ANN) ([0027]: the controller neural network 110 generates each output sequence defining a respective possible architecture, i.e. topology, for the child neural network; [0028]: a different hyperparameter of the architecture, i.e. topology, of the child neural network; the values, i.e. quantization, of the hyperparameters in a given output sequence define an architecture for the child neural network; [0045]: hyperparameters define the connectivity between the layers in the child neural network, i.e. topology; [0047]: a skip connection hyperparameter; [0051]: hyperparameter values for the convolutional neural network layers in the child neural network; [0069]: the performance metric; [0072]: moving average of previous architecture accuracies);
configuring the child neural network according to the hyperparameters ([0033]: output architecture data 150 that specifies the architecture of the child neural network, i.e., data specifying the layers that are part of the child neural network, the connectivity between the layers, and the operations performed by the layers);
training the child neural network on a training data set ([0032]: generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0033]: train the trained instance of the child neural network that had the architecture; Fig. 3; [0068]: the system instantiates a neural network having the architecture defined by the output sequence and trains the instance on the received training data to perform the particular neural network task using a conventional machine learning training technique);
following training of the child neural network, computing one or more metrics for the child neural network (Fig. 3; [0069]: the system evaluates the performance of the corresponding trained instance of the child neural network on the particular neural network task to determine a performance metric for the trained instance on the particular neural network task); and
performing reinforcement learning to train the RNN to generate second hyperparameters for a second child network using the one or more metrics as a reward signal for the RNN ([0005]: train a controller neural network through reinforcement learning; Fig.1; [0023]: obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network; [0031]: the system 100 can train the controller neural network 110 to generate output sequences that result in child neural networks; [0032]: the system 100 can select the architecture that performed the best on the validation set 104 as the final architecture of the child neural network or can generate a new output sequence in accordance with the trained values of the controller parameters and use the architecture defined by the new output sequence as the final architecture of the child neural network; [0071]: generate output sequences that result in child neural networks having increased performance metrics using a reinforcement learning technique), the second hyperparameters comprising second quantization parameters ([0024]:  for each network input, a respective target output that should be generated by the child neural network to perform the particular task; [0030]: during an iteration of the training procedure, the system 100 generates a batch of sequences 112 using the controller neural network 110 in accordance with current values of the controller parameters).
Zoph fails to explicitly disclose a second child network.
Majumdar teaches a second child network ([0013]: more secondary neural networks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph to include a second child network as taught by Majumdar. The motivation for doing so would have been to train one or more secondary neural networks; to quantize a neural network with machine learning; to train a primary, deep neural networks (DNNs) via a hardware accelerator; improve the policy by adjusting parameters, weights, biases, and scalar multipliers as taught by Majumdar in paragraphs [0013], [0028], and [0065].

Regarding to claim 11, Zoph in view of Majumdar discloses the computer-implemented method of claim 10, wherein the hyperparameters further comprise model topology parameters (Zoph; [0027]: defines a respective possible architecture, i.e. topology, for the child neural network; [0028]: a different hyperparameter of the architecture of the child neural network; Fig. 2A; [0043]: the hyperparameters that define the operations performed by the layer are the number of filters of the layer; [0045]: hyperparameters include the connectivity between the layers in the child neural network, i.e. topology; [0047]: a skip connection hyperparameter), and wherein the model topology parameters define a number of layers or a number of filters for the artificial neural network (ANN) (Zoph; Fig. 2A; [0043]: the hyperparameters that define the operations performed by the layer are the number of filters of the layer; [0045]).

Regarding to claim 12, Zoph in view of Majumdar discloses the computer-implemented method of claim 10, wherein the quantization parameters define a bit width for a mantissa for storing activation values generated by layers of the ANN or a bit width for a mantissa for storing weights for the ANN (Majumdar; [0015]: an N-bit mantissa storing an integer value; a 16-bit mantissa and 5-bit exponent; [0033]: adjust the parameters of the activation function; [0034]: tensors in the primary neural network, such as weights, activations and deltas; overflow prevention and maximum absolute values of the mantissa; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).

Regarding to claim 14, the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 14. 

Regarding to claim 16, Zoph in view of Majumdar discloses a computing device (Fig. 1; [0022]: neural architecture search system; [0023]: a child neural network and the neural architecture search system 100; the neural architecture search system 100 is a system that obtains training data 102 for training a neural network to perform a particular task and a validation set 104 for evaluating the performance of the neural network on the particular task and uses the training data 102 and the validation set 104 to determine an architecture for a child neural network), comprising:
one or more processors ([0081]: general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit); and
at least one computer storage media having computer-executable instructions stored thereupon which, when executed by the one or more processors, will cause the computing device to ([0081]: The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data; [0082]: EPROM, EEPROM, and flash memory devices; magnetic disks):
the rest claim limitations are similar to claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest claim limitations. 

Regarding to claim 17, the claim limitations are similar to claim 12. Therefore, same rational used to reject claim 12 is also used to reject claim 17. 

Regarding to claim 19, the claim limitations are similar to claim limitations recited in claim 11. Therefore, same rational used to reject claim 11 is also used to reject claim 19. 

Claims 5, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoph (US 20190251439 A1) in view of Majumdar (US 20190042945 A1), and further in view of Kang (US 20190122100 A1).
Regarding to claim 5, Zoph in view of Majumdar discloses the computer-implemented method of claim 4, wherein the activation values are represented in a block floating-point format (BFP) (Majumdar; [0034]: tensors in the primary neural network are weights, activations and deltas; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).
Zoph in view of Majumdar fails to explicitly disclose comprising a mantissa having fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent.
In same field of endeavor, Kang teaches comprising a mantissa having fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent ([0009]: compare a number of bits of the first mantissa value with a number of bits of the second mantissa value; [0021]: the second exponent value is greater than the number of bits of the first mantissa value; Fig. 10; [0107]:  the number of bits of the first mantissa value; [0148]: the second exponent value is greater than the number of bits of the first mantissa value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph in view of Majumdar to include comprising a mantissa having fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent as taught by Kang. The motivation for doing so would have been to perform training or an inference operation with a neural network; to train the neural network; to quantize a floating-point format neural network as taught by Kang in Fig. 1, paragraphs [0015] and [0043].

Regarding to claim 7, Zoph in view of Majumdar discloses the computer-implemented method of claim 6, wherein the weights are represented in a block floating-point format (BFP) having a mantissa (Majumdar; [0034]: tensors in the primary neural network are weights, activations and deltas; the floating-point value of the maximum absolute value of a tensor is the maximum absolute value multiplied by the exponent).
Zoph in view of Majumdar fails to explicitly disclose comprising fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent.
In same field of endeavor, Kang teaches comprising fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent ([0009]: compare a number of bits of the first mantissa value with a number of bits of the second mantissa value; [0021]: the second exponent value is greater than the number of bits of the first mantissa value; Fig. 10; [0107]:  the number of bits of the first mantissa value; [0148]: the second exponent value is greater than the number of bits of the first mantissa value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph in view of Majumdar to include comprising fewer bits than a mantissa in a normal-precision floating-point representation and a shared exponent as taught by Kang. The motivation for doing so would have been to perform training or an inference operation with a neural network; to train the neural network; to quantize a floating-point format neural network as taught by Kang in Fig. 1, paragraphs [0015] and [0043].

Regarding to claim 13, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 13.

 Regarding to claim 18, the claim limitations are similar to claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 18.

Claims 9, 15, and 20 and are rejected under 35 U.S.C. 103 as being unpatentable over Zoph (US 20190251439 A1) in view of Majumdar (US 20190042945 A1), and further in view of Xu (US 20190096659 A1).
Regarding to claim 9, Zoph in view of Majumdar discloses the computer-implemented method of claim 1, 
Zoph in view of Majumdar fails to explicitly disclose wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA).
In same field of endeavor, Xu teaches wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA) (Fig. 11; [0088]: the configuration parameters, e.g., weights of the connections within the neural network, are used to configure an FPGA to implement the neural network, and the configured FPGA is used to perform the inference function of classifying input data based on the received samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zoph in view of Majumdar to include wherein the hyperparameters further comprise hardware architecture parameters for configuring a field programmable gate array (FPGA) as taught by Xu. The motivation for doing so would have been to configure an FPGA to implement the neural network, and to perform the inference function of classifying input data using the configured FPGA as taught by Xu in Fig. 11 and paragraph [0088].

Regarding to claim 15, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 15. 

Regarding to claim 20, the claim limitations are similar to claim limitations recited in claim 9. Therefore, same rational used to reject claim 9 is also used to reject claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616